Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 6/27/2022.

Claim Interpretation
“Freezing components” as claimed are understood in view of the specification to not necessarily be components that have frozen in the system but are components that would freeze in the LNG process (paragraph 16 of the instant specification).

Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “removing the freezing components from the reflux stream as a condensate” which is considered new matter.  There is no support in the specification for removing anything from the reflux stream, only using the reflux stream to remove other components.
Claims 2-6 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recites “extracting the freezing components using a reflux stream in the heavies removal column; removing the freezing components from the reflux stream as a condensate” which is considered indefinite.  It is unclear what the freezing components are extracted from and where they are removed from.  For the purpose of examination, this limitation is interpreted that the reflux stream is passed to the heavy removal column where it is used to remove freezing component from said column.  Further, it is unclear how the freezing components could or would be removed from the reflux stream.  A reflux stream does not have components removed from it, it is used for removing components.  For the purpose of examination, this limitation is interpreted that the freezing components are removed as a condensate through the use of the reflux stream.
Claim 1, lines 10-11 recites “compressing the vapor phase into a clean feed gas, the clean feed gas being free of the freezing components” which is considered indefinite.  The claim recites producing the vapor and liquid phase but does not recite how the vapor phase is separated such that it is produced.  For the purpose of examination, this limitation is treated such that the partially condensed stream is removed from the system as a condensate and from extracted from the column using the reflux stream.
Claim 2 recites “removing liquid from the chilled feed gas prior to partially condensing the chilled feed gas into the vapor phase and the liquid phase” which is considered indefinite.  In order to be able to remove liquid from the chilled fed gas, the stream would have already had to be partially condensed to form a vapor phase and a liquid phase so it is unclear when this separation is required.  For the purpose of examination, this limitation is interpreted that liquid is formed during the chilling of the feed gas and this liquid is removed prior to a step of further partially condensing the chilled feed gas.
Claim 3 recites “such that an outlet gas temperature drops associated with the chilled feed gas” which is considered indefinite.  It is unclear what stream is “the outlet gas” and how it is “associated with the chilled feed gas” has the temperature drop.  For the purpose of examination, this limitation is interpreted that the partially condensing the chilled feed gas has a temperature drop in the expanding.
Claim 7 recites “extracting freezing components”, “outputting a bottoms liquid containing the freezing components” and later “outputting a clean vapor free of the freezing components” which is considered indefinite as it is unclear how any of this is produced or where the components are extracted or outputted from.  For the purpose of examination, this limitation is interpreted that the chilled feed gas is fed to a heavies column where the freezing components are extracted from which allows the system to output the bottom liquid and the clean vapor is also extracted from the heavies column.
Claim 7 reads “outputting a clean vapor free of the freezing components for downstream liquefaction, a portion of the clean vapor chilling one or more feed stream, a slip stream of the clean vapor used in producing the reflux stream” which is considered indefinite.  The way this limitation is written makes it unclear what is required in the claim.  There is no “one or more feed streams” defined in the claim and it is unclear if this is a list of steps or uses of the clean vapor.  For the purpose of examination this limitation is considered that the outputted clean vapor is sent downstream for liquefaction and is used to provide cooling before passing to the liquefaction wherein a portion of the clean vapor is not sent to liquefaction but is used for reflux.
Claim 8 recites “wherein the reflux stream is an internally generated stream or an external NGL stream” which is considered indefinite.  The claim has already required that the stream is an internally generated stream so it is unclear how it could not be that stream but a different stream. 
Claim 9 recites “removing liquid from the chilled feed gas prior to the receiving of the partially condensed feed gas” which is considered indefinite.  In order to be able to remove liquid from the chilled feed gas, the stream would have already had to be partially condensed to form a vapor phase and a liquid phase so it is unclear when this separation is required.  For the purpose of examination, this limitation is interpreted that liquid is formed during the chilling of the feed gas and this liquid is removed prior to a step of further partially condensing the chilled feed gas.
Claim 10 recites “expanding feed gas to form the partially condensed feed gas” which is considered indefinite.  The claims do not recite a “feed gas” alone and only recite “a chilled feed gas” which undergoes expansion.  For the purpose of examination, this limitation is considered to be the same as the already recited “partially condensed feed gas” that is expanded.
Claim 15 recites “a turboexpander partially condensing the chilled feed gas into a vapor phase and a liquid phase… the turboexpander compressing the vapor phase into a clean feed gas” but it unclear how this relates to the rest of the system or to the previous recited “clean vapor” or “partially condensed feed gas”.  For the purpose of examination, this limitation is understood such that the turboexpander produces the partially condensed feed gas and that the clean vapor includes at least in part the vapor phase of the turboexpander partially condensed feed gas and that it is the clean vapor sent that is compressed.
Claim 17 recites “the expander suction drum removing any formed liquid prior to partial condensation” as no step of forming liquid is claimed. For the purpose of examination, this limitation is interrupted that there is a separator upstream of expansion and that chilling the feed gas results in condensation of some of the feed gas stream.
Claims 4-6, 11-14, 16 are rejected as being dependent upon a rejected claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 recites “the reflux stream is an internally generated stream or an external natural gas liquid stream”; however, claim 7 already requires the reflux stream is a slip stream of the clean vapor and is thus already requiring an internally generated stream to be the reflux stream.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mak (US PG Pub 20200191477), hereinafter referred to as Mak and further in view of Gaksin et al. (US PG Pub 20180066889), hereinafter referred to as Gaskin.

With respect to claim 1, Mak (Figure 1) teaches a method for reducing solid deposition during liquefaction in a liquefied natural gas (LNG) facility, the method comprising: receiving a dry feed gas (dried acid-gas free inlet feed gas 4, paragraph 43);
chilling the dry feed gas with clean vapor from a heavies removal column to form a chilled feed gas (feed gas 4 is chilled in the heat exchanger 53 to formed chilled feed 5, paragraph 43 which is in part cooled against stream 9, as seen in Table 3 stream 9 is heated in heat exchanger 53 to form stream 17);
further cooling chilled feed gas (chilled feed gas portion 7 is expanded at 55, paragraph 44 which would further cool the stream); extracting the freezing components using a reflux stream in the heavies removal column (the component of the streams are entering the column 56 are separated, which separation is helped by a reflux stream 23, paragraph 48); removing the freezing components from the reflux stream as a condensate (the freezing component are ultimately part of the NGL stream produced 15, Table 3, which are initially removed in stream 10 in the absorber bottom where they would be liquid); and compressing the vapor phase into a clean feed gas (clean vapor 9 is removed from the top of the column and is sent to a compressor 62, paragraph 49), the clean feed gas being free of the freezing components for downstream liquefaction (C6+ components are no longer in the gas stream, Table 3, which according to applicants invention, paragraphs 24 and 42 of the instant application can be considered the components eliminated prior to condensing gas to LNG).

Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the further cooling by expansion of the chilled feed gas comprises partially condensing the chilled feed gas into a vapor phase and a liquid phase.

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the column as less cooling would be needed for the components to be separated to be cooled and condensed as some of them are already condensed in the column.

With respect to claim 2, Mak teaches removing liquid from the chilled feed gas prior to partially condensing the chilled feed gas into the vapor phase and the liquid phase (liquid 6 is removed from the chilled feed gas 5, paragraph 44 prior to being sent to the expander 55).

With respect to claim 3, Mak as modified teaches wherein partially condensing the chilled feed gas includes expanding the chilled feed gas, such that an outlet gas temperature associated with the chilled feed gas drops (the gas portion of the chilled feed gas 7 is expanded 55, which would cause the partial condensation and outlet gas having a lower temperature, see table 3).

With respect to claim 4, Mak as modified teaches wherein the reflux stream is an internally generated stream or an external natural gas liquids (NGL) stream (reflux stream 23, paragraph 36 is formed partially of the overhead 9 and thus would be an internally generated stream).

With respect to claim 5, Mak as modified teaches wherein the reflux stream is produced using a slip stream vapor that condenses light components distilled during removal of the freezing components (the reflux is formed of 21 which becomes 23 where 21 is a slipstream of vapor, paragraph 36 which as the reflux is primarily methane would result in condensation of light components in the column).

With respect to claim 7, Mak (Figure 1) teaches a method for reducing solid deposition during liquefaction in a liquefied natural gas (LNG) facility, the method comprising: receiving a cooled feed gas following an expansion of a chilled feed gas (stream 8 after expansion 55 of the chilled gas portion 7 is sent to the column 56, paragraphs 44-45); extracting freezing components from the partially condensed feed gas using a reflux stream (separation in the absorber 56 would be aided by reflux stream 23, paragraph 48), outputting a bottoms liquid containing the freezing components (bottom liquid 15 of the stripper which produces the freezing components as part of an NGL stream, Table 3), the freezing components removed as a condensate (C6+ components would be liquid based on the temperature and pressure in Table 3); and outputting a clean vapor free of the freezing components for downstream liquefaction (C6+ components are no longer in the gas stream 9, Table 3, which according to applicants invention, paragraphs 24 and 42 of the instant application can be considered the components eliminated prior to condensing gas to LNG, and as seen in the figure is sent to LNG liquefaction as stream 20), a portion of the clean vapor chilling one or more feed streams (stream 9 passes through 53 where it is heated to form stream 17, table 3 which means it would chill feed streams), a slip stream vapor of the clean vapor used in producing the reflux stream (stream 21, which is a slip stream of 17 is sent back as reflux to the column 56, paragraph 49).

Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the further cooling by expansion of the chilled feed gas comprises partially condensing the chilled feed gas into a vapor phase and a liquid phase.

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the column as less cooling would be needed for the components to be separated to be cooled and condensed as some of them are already condensed in the column.


With respect to claim 8, Mak as modified teaches wherein the reflux stream is an internally generated stream (the slip stream of clean vapor is a reflux stream).

With respect to claim 9, Mak teaches wherein removing liquid from the chilled feed gas prior to the receiving of the partially condensed feed gas (liquid from chilled feed gas 5 is removed from 52 as stream 6, paragraph 44).

With respect to claim 10, Mak as modified teaches expanding the feed gas to form the partially condensed feed gas (this is the configuration as modified in claim 7).

With respect to claim 11, Mak (Figure 1) teaches a system for reducing solid deposition during liquefaction in a liquefied natural gas (LNG) facility, the system comprising: an upper section of a heavies removal column receiving a feed gas (everything above the very bottom of the column where stream 10 is removed can be considered an upper section including where stream 8 enters the column 56), the heavies removal column being a standalone heavies removal unit (inasmuch as applicant has described a standalone unit, absorber 56 can be considered a standalone unit), the upper section outputting a clean vapor free of freezing components for downstream liquefaction (clean vapor 9 would have no C6+ components Table 3, which according to applicants invention, paragraphs 24 and 42 of the instant application can be considered the components eliminated prior to condensing gas to LNG, and as seen in the figure is sent to LNG liquefaction as stream 20); a top section of the heavies removal column receiving a reflux stream produced using a slip stream vapor of the clean vapor (reflux is formed by stream 21 which is a slip stream of 9, paragraph 47, the reflux stream extracting the freezing components; and a lower section of the heavies removal column outputting a bottoms liquid containing the freezing components.


Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the feed gas 8 is partially condensed.

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the column as less cooling would be needed for the components to be separated to be cooled and condensed as some of them are already condensed in the column.

 
Mak does not explicitly teach there is a top bed of the heavies removal column where the reflux stream is sent to.  Examiner maintains that there would have to be at least a top bed of something in the column to allow the heat and mass transfer to occur.

Gaskin teaches that in the column heat and mass transfer occurs in trays or packing (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art to have had packing (which is a bed) in the column of Mak to provide the heat and mass transfer (which would be between reflux and rising vapors) since it has been shown to be obvious to combine prior art elements to yield predictable results whereby a known part of an absorber column is packing (which can be considered a bed) to allow for heat and mass transfer to occur within the column.

With respect to claim 12, Mak as modified teaches wherein the bottoms liquid containing the freezing components is fed into a stabilizer for removal as a condensate (stream 10 is ultimately sent as stream 12 to stripper 59, paragraph 51 which would act as the stabilizer column and produces a stripper bottom comprising the NGL product 15, which as the temperature and pressure in Table 3, would have the C6+ components be liquid).

With respect to claim 13, Mak as modified teaches wherein the standalone heavies removal unit is deployed upstream of a liquefaction process (overhead 9 is sent to the LNG liquefaction as stream 20 as seen in the figure).

With respect to claim 14, Mak as modified teaches a feed gas exchanger receiving a dry feed gas and the clean vapor from the heavies removal column, the feed gas exchanger chilling the dry feed gas with the clean vapor to form a chilled feed gas (heat exchanger 53 which receives both dry feed gas 4 and clean vapor 9, paragraph 43).

With respect to claim 15, Mak as modified teaches a turboexpander for cooling the chilled feed gas, the turboexpander compressing the vapor phase into a clean feed gas (turboexpander 55, paragraph 45 which cools the gas portion 7 of the feed gas, any vapor would be considered clean vapor when produced by the turboexpander, and then the work of the turboexpander can be used in the compressor 62 to compress the produced clean feed gas from the column, paragraph 45).

Examiner maintains that the expansion in Mak would result in partial condensation of the gas portion of the chilled feed gas, but Mak does not explicitly teach that the further cooling by expansion of the chilled feed gas comprises partially condensing the chilled feed gas into a vapor phase and a liquid phase, the liquid phase retaining the freezing components. 

Gaskin teaches that the gas stream from a separator in an absorber system for pretreatment of natural gas prior to liquefaction (Figure 1, abstract, title) (stream 12 from 10) is passed to an expander (14) where it is partially condensed before being passed to the absorber tower (paragraph 42).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gaskin have partially condensed the gas stream of Mak which enters the expander (55) since it has been shown that combining prior art elements to yield predictable results is obvious whereby partially condensing the stream would aid in the separation in the column as less cooling would be needed for the components to be separated to be cooled and condensed as some of them are already condensed in the column.

With respect to claim 16, Mak as modified teaches wherein the lower section of the heavies removal column receives the liquid phase retaining the freezing components (within the column the lower section would ultimately receive the liquid phase components that have the freezing components).

With respect to claim 17, Mak as modified teaches an expander suction drum, the chilled feed gas flowing through the expander suction drum prior to entering the turboexpander, the expander suction drum removing any liquid prior to partial condensation in the turboexpander (separator 52 which is upstream of 55 removes condensed liquid from feed gas 5, paragraph 44 and thus would act as a suction drum removing any formed liquid prior to partial condensation in the turboexpander).


With respect to claim 20, Mak as modified teaches a recompressor providing compression of the clean vapor set by pressure for the downstream liquefaction (compressor 62, paragraph 49).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Gaskin and further in view of Durr et al. (US Patent No. 5325673), hereinafter referred to as Durr.

Mak teaches wherein the light components are C4 and lighter (Table 3 shows that C4 and higher are in 9) but does not teach wherein the freezing components are C5 and higher (while Table 3 shows C5 and higher components it would be understood based on claim 1 that for this limitation to be present there would be no C5 and higher components in the clean feed gas as there are is a very small amount of C5 in the overhead).

Durr teaches a separation column for natural gas liquefaction treatment can be in an absorption region operated so that natural gas is pretreated to remove C5+ such that substantially all of the C5+ component are discharged to the bottoms line where the reflux liquid (which would be formed of the overhead) is considered essentially free of C5+ components (Column 5, lines 2-25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Durr operated the absorbing column of Mak such that the overhead stream is produced essentially free of C5+ components since it has been shown that combining prior art elements to yield predictable results is obvious whereas as C5+ components are also known freezing components so it would be desirable for no amount of htem to be in the overhead stream sent for liquefaction.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Gaskin and further in view of Thomas et al. (US Patent No. 6023942).

With respect to claim 18, Mak does not teach wherein the formed liquid is fed to the lower section of the heavies removal column, a vapor from the turboexpander being fed into the upper section of the heavies removal column.

Thomas teaches that when a feed stream for a natural gas separation system prior to liquefaction is separated that the bottom portion (102) which contains the liquid is also sent to the first separation column (see Figure 1, 102).  
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Thomas to have sent all of the streams coming from the separator of Mak to the absorber column (stream 6 directly to 56 as opposed to downstream to 59) since it has been shown that a simple substitution of one known element (bottom stream passing to the stripping column) for another (bottom stream passing to the first column) to yield predictable results is obvious whereby changing the location of the stream passing would just allow for the adjusting of the overall products produced in a predictable way and would thus be obvious.  The liquid stream would pass to a point below that of the partially condensed stream and thus would be passed to what can be considered a lower section.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 

Applicant argues page 6, second to last paragraph that the amendments overcome the previous rejection under 35 USC 112(b); however, this is not persuasive.

The amendment does not address rejection as it stands and is provided above as in the previous rejection and introduces additional indefinitess.  The claims recite steps of what is happening to the feed gas but do not recite what is actually happening to allow the steps to occur and as such the claims remain indefinite.

Applicant argues page 6, paragraph 1 that the specification provides a description of the invention in regards to the separation of the chilled fed gas into a vapor phase and a liquid phase and thus in view of the specification, the claims are considered definite.  This is not persuasive.

Claims are meant to be given their broadest reasonable construction “in light of the specicitaion as it would be interpreted by one of ordinary skill in the art” but “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a the claim’” (MPEP 2111) but “Through understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01 II).  In this case, applicant has provided broad claims that do not provide enough information alone to remain definite without having to import information from the specification to provide a specificity that render them definite thus rendering the claim language indefinite.  The individual streams created or utilized in the system are described as operating but no in a way that would be understood to one having ordinary skill in the art upon viewing the claims to understand how the method is operating.

In regards to 35 USC 112(b) he previous rejection of claim 2 is withdrawn; however, in view of the amendment a new rejection of claim 2 is provided.

Applicant argues that the modification to claim 3 results in “an abundance of clarity” in regards to the indefiniteness of claim 3 and highlights the specification to show definiteness of expansion causing an outlet gas temperature drop.

This it not persuasive.  The examiner is not arguing against expansion causing a temperature drop, as this is a fundamental aspect of refrigeration.  The indefiniteness present in the claim is that the outlet gas is not defined in the claim language so it is unclear if it is meant to be the chilled feed gas leaving the expansion or another gas.

Applicant argues, page 7, last paragraph that the specification renders the claim definite and makes it clear what the claim language is describing in regards to ““extracting freezing components”, “outputting a bottoms liquid containing the freezing components” and later “outputting a clean vapor free of the freezing components”.  This is not persuasive.

Claims are meant to be given their broadest reasonable construction “in light of the specicitaion as it would be interpreted by one of ordinary skill in the art” but “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a the claim’” (MPEP 2111) but “Through understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01 II).  In this case, applicant has provided broad claims that do not provide enough information alone to remain definite without having to import information from the specification to provide a specificity that render them definite thus rendering the claim language indefinite. The individual streams created or utilized in the system are described as operating but no in a way that would be understood to one having ordinary skill in the art upon viewing the claims to understand how the method is operating.

Applicants argument in regards to claim 7, page 8, first paragraph is the same as that of the previous argument and is addressed in the same way, as having to look to the specification to understand the claims and import limitations does not render the claim definite.

Applicant argues in regards to claim 8 that “wherein the reflux stream is an internally generated stream or an external NGL stream” is not indefinite because claim 7 does not recite that the reflux stream is an internally generated stream but “a slip stream vapor of the clean vapor used in producing the reflux stream”.  This is not persuasive.

The clean vapor generated by the method which then has “a slip stream vapor used in producing the reflux stream” is a stream generated by the system and as such is considered an internally generated stream and as such claim 7 has already required such a limitation to be present.

The previous rejection of claim 10 under 35 USC 112(b) is withdrawn; however, a new rejection is provided above in view of the amendment.

Applicant argues in regards to claim 15 that the limitation is not indefinite because claim 14 recites “chilling the dry feed gas with the clean vapor to form a chilled feed gas” and claim 15 recites “condensing the chilled feed gas into a vapor phase and a liquid phase”.  This is not persuasive.

Claim 15 recites “compressing the vapor phase into a clean feed gas”, claim 14 recites “chilling the dry feed gas with the clean vapor” but it is unclear how “clean feed gas” relates to the previously recited “clean vapor” because it would appear they are the same limitation and as such the claim ins considered indefinite as it is unclear what stream the clean feed gas is as it is only recited here and not described anywhere else in the claims.

The rejection to claims 17, 19, and 20 in view of 35 USC 112(b) are withdrawn in view of the amendments.

Applicant argues in regards to 34 USC 112(d) that claim 7 does not already require the reflux being internally generated and thus claim 8 further limits the claims.  This is not persuasive.

The clean vapor generated by the method which then has “a slip stream vapor used in producing the reflux stream” is a stream generated by the system and as such is considered an internally generated stream and as such claim 7 has already required such a limitation to be present and thus claim 8 does not further limit the claims.
Applicant argues page 10 that “Mak and Gaskin fail to teach ‘extracting the freezing component from the liquid phase using a reflux stream in the heavies column’” and merely teach “a reflux stream being provided to an absorber”.  This is not persuasive.
A reflux stream is used to provide condensation to components in a column, in the case of the heavies column (56) of Mak, the stream (8) entering the column contains in part the freezing components (C3+, Table 3) of which the concentration leaving the bottom of the system (stream 10) is higher (Table 3) and as such, one having ordinary skill in the art would recognize that any freezing components present in the liquid phase of the expander stream of Mak as modified would be removed by the downflow of the reflux stream which provides cooling to the column and the method of separation.  There is no requirement for only the freezing components being removed, but only that the freezing component is in part removed; which would be how the system of Mak as modified would operate to produce a cleaner overhead with respect to the expander discharge.  As this is taught by Mak, the alleged lack of teaching by Gaskin is moot.
Applicant argues page 10 that “Mak and Gaskin fail to teach “extracting freezing component from the partially condensed feed gas using a reflux stream” because “Mak merely describes a reflux stream being provided to an absorber” but “does not seem to describe extracting freezing components using a reflux stream”.  This is not persuasive.

A reflux stream is used to provide condensation to components in a column, in the case of the heavies column (56) of Mak, the stream (8) entering the column contains in part the freezing components (C3+, Table 3) of which the concentration leaving the bottom of the system (stream 10) is higher (Table 3) and as such, one having ordinary skill in the art would recognize that any freezing components present in the liquid phase of the expander stream of Mak as modified would be removed by the downflow of the reflux stream which provides cooling to the column and the method of separation.  There is no requirement for only the freezing components being removed, but only that the freezing component is in part removed; which would be how the system of Mak as modified would operate to produce a cleaner overhead with respect to the expander discharge.  As this is taught by Mak, the alleged lack of teaching by Gaskin is moot.
Applicant argues pages 10-11 in regards to Mak and Gaskin that the claims fail to teach “a top bed of the heavies removal column receiving a reflux stream produced using a slip stream of the clean vapor, the reflux stream extracting the freezing components” because “Mak does not seem to describe extracting freezing component using the reflux stream”.  This is not persuasive.
A reflux stream is used to provide condensation to components in a column, in the case of the heavies column (56) of Mak, the stream (8) entering the column contains in part the freezing components (C3+, Table 3) of which the concentration leaving the bottom of the system (stream 10) is higher (Table 3) and as such, one having ordinary skill in the art would recognize that any freezing components present in the liquid phase of the expander stream of Mak as modified would be removed by the downflow of the reflux stream which provides cooling to the column and the method of separation.  There is no requirement for only the freezing components being removed, but only that the freezing component is in part removed; which would be how the system of Mak as modified would operate to produce a cleaner overhead with respect to the expander discharge.  As this is taught by Mak, the alleged lack of teaching by Gaskin is moot.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763